Citation Nr: 1543462	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1942 to July 1945, to include service in Europe during World War II (WWII). As a result of his service in Europe, he was awarded an Air Medal with 3 oak leaf clusters and a Purple Heart Medal.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 5, 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2014).


FINDINGS OF FACT

1. The Veteran died in February 2006, and the appellant claims as his surviving spouse.

2. The death certificate listed the immediate cause of death as failure to thrive, caused by dementia, caused by pulmonary nodules, with an underlying cause of probable lung cancer. The Veteran's primary care physician also opined that the Veteran's heart disease significantly contributed to his death.

3. At the time of the Veteran's death, he was service connected for a sacro-iliac strain, moderate, rated 10 percent; multiple scars, rated 10 percent; and a ganglion in his left wrist, rated noncompensable.

4. The Veteran does not meet the criteria for former Prisoner of War status.

5. The Veteran's death from failure to thrive due to dementia, pulmonary nodules, and probable lung cancer, or heart disease was not related to service, and there is no evidence that either his lung cancer or heart disease manifested within the one year presumptive period.

6. The Veteran was not, at the time of his death, in receipt of or entitled to receive compensation for service connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1. A service connected disease or injury did not contribute substantially or materially to the Veteran's death from failure to thrive due to dementia, pulmonary nodules, and probable lung cancer, or heart disease. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.312 (2015).

2. The Veteran was not a former Prisoner of War. 38 U.S.C.A. § 101(32) (West 2014); 38 C.F.R § 3.1(y) (2015).

3. Failure to thrive due to dementia, pulmonary nodules, probable lung cancer, and heart disease were not incurred in or aggravated by service, and neither heart disease nor lung cancer may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2015).

4. The criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran' death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In an April 2006 letter, the RO requested a copy of the Veteran' death certificate indicating the cause of his death, explained the evidence and information required to substantiate the appellant's claim based on the Veteran's service connected disabilities, explained the evidence and information required to substantiate the appellant's claim for DIC, and explained the evidence and information required to substantiate her claim based on a disability not service connected at the time of death. This letter also delineated the evidence the VA would assist in obtaining and the evidence it was expected she would provide. Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the Veteran's service treatment records (STRs). The VA was unable to obtain the Veteran's treatment records from his internment in Sweden. The VA informed the appellant that it could not obtain these records. The appellant never indicated to the VA the locations of other relevant post-service medical records.

VA must obtain a medical opinion when there is a possibility that a medical opinion would aid in substantiating a claim for service connection for the cause of the death. Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008). Here, the VA has an opinion from the Veteran's primary care physician as to a contributory cause of death, as well as the causes of death listed on the Veteran's death certificate. As discussed below, appellant's contention with regard to the Veteran's aneurysms causing his death is not competent; therefore, there is no need for the Board to get a medical opinion on this theory as to the cause of the Veteran's death. There is no competent opinion in the record indicating that the Veteran's aneurysms caused or contributed to the cause of his death. The Board finds that there is no evidence in the record to indicate that the addition of another medical opinion would aid in substantiating the present claim for the cause of the death.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims for entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits are thus ready to be considered on the merits.

Analysis

Former Prisoner of War Status

The term "former prisoner of war" means a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty by (1) an enemy government or its agents, or a hostile force, during a period of war; or (2) by a foreign government or its agents, or a hostile force, under circumstances which the Secretary finds to have been comparable to the circumstances under which persons have generally been forcibly detained or interned by enemy governments during periods of war. 38 U.S.C.A. § 101(32) (West 2014); 38 C.F.R § 3.1(y) (2015). The VA shall accept the findings of the appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it. 38 C.F.R § 3.1(y) (2015). However, such findings shall be accepted only when detention or internment is by an enemy government or its agents. Id. Here, the Veteran stated in a July 1951 letter that he was interned in Sweden by the Swedish government after his crash landing in November 1943 until his repatriation to London, England in December 1944. The VA sought information from other government agencies about the Veteran's detainment and whether he was a former POW. The following agencies reported that that there is no record of the Veteran having former POW status: the Defense Department, the VA Central Office database, the National Archives Records Administration database, the Records Management Center in St. Louis, Missouri, the Defense Personal Records Information Retrieval System, and the Department of the Army. The Board finds that there is no service department determination that the Veteran was a POW during WWII.

In all other situations, including those in which the VA cannot accept the service department findings, the VA must use the following five factors to determine prisoner of war status: 

i. To be considered a former POW, a Veteran must have been forcibly detained or interned under circumstances comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war. Such circumstances include, but are not limited to, physical hardships or abuse, psychological hardships or abuse, malnutrition and unsanitary conditions. Each individual member of a particular group of detainees or internees shall, in the absence of evidence to the contrary, be considered to have experienced the same circumstances as those experienced by the group.

ii. The reason for which a Veteran was detained or interned is immaterial in determining POW status, except that a serviceperson who is detained or interned by a foreign government for an alleged violation of its laws is not entitled to be considered a former POW on the basis of that period of detention or internment, unless the charges are a sham intended to legitimize the period of detention or internment.

iii. The Director of the Compensation Service, VA Central Office, shall approve all VA regional office determinations establishing or denying POW status, with the exception of those service department determinations accepted as described above.

iv. The VA shall consider that a serviceperson was forcibly detained or interned in the line of duty unless the evidence of record discloses that forcible detainment or internment was the proximate result of the serviceperson's own willful misconduct.

v. The term hostile force means any entity other than an enemy or foreign government or the agents of either whose actions are taken to further or enhance anti-American military, political or economic objectives or views, or to attempt to embarrass the United States.

38 C.F.R. § 3.1(y)(2) (2015).

The appellant stated in an August 2006 Notice of Disagreement that her husband told her that he was initially held by the Germans before he was held in Sweden, and that she believes he was prisoner of war (POW). She further stated in an August 2010 letter that the Veteran was a POW held in Sweden against his will during WWII. She wrote that the Veteran suffered from heart disease during his lifetime, which she noted is a presumptive disability for former POWs. In a July 1951 letter, the Veteran stated that he was interned in Sweden during WWII and details the chronology of his internment, from the crash landing until his return to the United States. There is no statement by the Veteran in the record to indicate that he was ever held by the Germans as a POW. His only statement of record on the subject of his internment during WWII indicates that he was interned in Sweden by the Swedish government. There is nothing in the Veteran's service records to indicate he was ever held by the German government or any enemy government during WWII. The Veteran's failure to describe any detainment or internment by the German government, or by anyone other than the Swedish government, in a letter describing his period of interment, is highly probative as to whether he was ever detained or interned by the German government. This letter from the Veteran describing his internment, which was highly detailed and written shortly after the war, is far more probative as to the conditions of his internment than the appellant's more recent contentions. The Board can find no plausible reason that the Veteran would have omitted the detail of internment by the Germans when describing his experience in service after having been shot down. Based on the lack of evidence from the Veteran regarding any detainment or internment by the German government, as well as the lack of evidence of such detainment in the Veteran's service records, the Board finds that the Veteran was never detained or interned as a POW by the German government.

The appellant also alleges that the Veteran should be considered a former POW based on his period of internment in Sweden. The Director of Compensation and Pension Services (Director) approved on January 4, 2011 an Administrative Decision on the issue of "whether the Veteran's wartime internment/detainment by a neutral/allied government during WWII met the criteria of a "former prisoner of war" POW as defined by 38 U.S.C. § 101(32)(b) and 38 § C.F.R. 3.1(y)(2)(I)." The Director found that the Veteran's "internment in Sweden from November 1943 to March 1944 was not under the circumstances similar to those defined by 38 U.S.C. § 101(32)(b) and 38 C.F.R. § 3.1(y)(2)(I). It [was] determined that the Veteran does not meet the criteria of a former Prisoner of War and is not entitled to presumptive diseases as to former prisoners of war as outlined in 38 C.F.R. § 3.309(c)." The Director based this decision on his finding that while a foreign government had interned the Veteran, "detention or internment in and of itself in this case does not confer prisoner of war status. There are no facts and circumstances concerning internment, nor statements from the Veteran of living conditions." Specifically, the Director cited the lack of objective evidence indicating that the Veteran had been subjected to circumstances under which persons have generally been forcibly detained or interned by enemy governments during periods of war, such as malnutrition and unsanitary conditions. The Board notes that the Director's finding as to former POW status is not binding on the Board, but has been considered and weighed along with all other evidence of record.

In addition to the aforementioned regulations, the Board has also considered VA publications titled "A Study of Former Prisoners of War" and "Former Prisoners of War Interned in Allied or Neutral Countries" in adjudicating this appeal. These publications provide relevant discussion of the hardships and conditions endured by POWs interned during World War II in Korea, Vietnam, Switzerland, the former USSR and Sweden.

In Young v. Brown, 4 Vet. App. 106, 109 (1993), the Court held that 38 C.F.R. § 3.1(y)(2)(i) provided "objective criteria" for determining POW status, and that when comparing the hardship suffered by a veteran while interned in a neutral country with the hardships suffered by veterans interned by enemy governments and forces, the VA must consider "the kinds of hardship suffered, not the degree of hardships suffered." In Young v. Gober, 9 Vet. App. 141 (1996), the Court held that, under the guidelines provided by statutes and VA regulations, the Secretary of the VA has discretion to determine whether the conditions described in the record are comparable to those experienced by POWs of enemy governments. In the Young case, the Board sought and obtained an opinion as to whether the Swedish camps were comparable to those of enemy camps. In that opinion, Dr. C. explained that the Swedish camps were not comparable to those of the enemy camps, stating that "[t]he food, quarters, and conditions in the Swedish camps were by every measure superior to the best German POW camps." Young, 9 Vet. App. at 144. Although that opinion lacked a specific reference to the appellant's experience, the Court noted that 38 C.F.R. § 3.1, provides that "[e]ach individual member of a particular group of detainees or internees shall, in the absence of evidence to the contrary, be considered to have experienced the same circumstances as those experienced by the group." 38 C.F.R. § 3.1(y)(2)(i).

There are no statements of record to support a finding that the Veteran should be awarded former POW status under 38 U.S.C.A. § 3.2(2) (2015) based on his period of internment in Sweden. Sweden was a neutral country during WWII. There is no evidence that the Veteran's internment was "under circumstances comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war," and there was no evidence of physical hardships or abuse, psychological hardships or abuse, malnutrition and unsanitary conditions. See 38 C.F.R. § 3.2(2)(i) (2015). Instead, internment in camps in Sweden was generally better than the conditions in the best German POW camp. See Young v. Gober, 9 Vet. App. 141 (1996). Though the record does not contain any explicit descriptions of the conditions of the Veteran's internment in Sweden, his letter does reference repeated instances of receiving medical treatment in Swedish hospitals during his period of internment. There is no evidence that this medical treatment was either substandard or perfunctory.  Given the certification from the service department that the veteran was not a POW, the determination by the Director that the veteran was not a POW, the general lack of evidence in the record that the Veteran was subjected to circumstances comparable to those under which persons generally have been forcibly detained or interned by enemy governments during periods of war, and the holding in Young v Gober, 121 F.3d 662 (Fed. Cir. 1997) (Board properly found that veteran detained in Sweden during WWII was not entitled to POW status because the type and degree of hardships he faced were not comparable to those held by enemy governments such as Germany), the statutory and regulatory presumptions pertaining to POWs are not applicable in the instant case. 38 C.F.R. § 3.1(y) (2005). The benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). Since the Veteran does not qualify for former POW status, the presumptions applicable to former POWs do not apply to the present claims. 38 C.F.R. §§ 3.304(e), 3.307 (2015).



Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a)(1) (2015). In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312(a) (2015). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2015). A contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1) (2015).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply. 38 U.S.C.A. § 1310 (West 2014). Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Cardiovascular-renal disease, arteriosclerosis, and malignant tumors are all listed as chronic diseases in the statute and regulation, and the Board will therefore consider the provisions of 38 C.F.R. § 3.303(b) (2015) in this regard.

In addition, for veterans with 90 days or more of active service during a war period, chronic diseases including cardiovascular-renal disease, which includes hypertension, arteriosclerosis, and malignant tumors are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die). Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The death certificate reported that the Veteran died from failure to thrive, caused by dementia, caused by pulmonary nodules, with an underlying cause of probable lung cancer. The Veteran's primary care physician wrote in a February 2006 letter to the VA that the Veteran had severe heart disease for many years preceding his death, and had several surgeries for his heart disease. The physician opined that the Veteran's heart disease significantly contributed to his death. There is only medical evidence of record that addresses failure to thrive, caused by dementia, caused by pulmonary nodules, with an underlying cause of probable lung cancer, and heart disease as causes of the Veteran's death.

The appellant stated in her August 2006 Notice of Disagreement that she believed a bullet wound to the knee the Veteran incurred in service led to aneurysms starting in his left popliteal artery, and that she would provide medical reports confirming this. While the medical reports provided by the appellant confirm that the Veteran was treated for aneurysms, they do not contain evidence linking the aneurysms to the Veteran's service. While non-medical professionals are competent to testify as to some medical matters, the appellant's testimony that the Veteran's aneurysms were related to his in-service bullet wound to the knee or shrapnel wounds is testimony as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). The Board therefore finds that the appellant is not competent to opine on the validity of her theory of causation, specifically, that a bullet wound to the knee the Veteran incurred in service led to aneurysms starting in his left popliteal artery. 

At the time of his death, the Veteran was in receipt of service connections for low back strain with radiculopathy, rated at 10 percent, and multiple scars as residuals of shrapnel wounds, rated at 10 percent. These disabilities were service-connected shortly after WWII ended. The Board notes that the Veteran sustained wounds leading to his low back strain and scars as a result of a crash landing of a B24-D on November 18, 1943 in Norway near the Swedish border following an air raid in Norway. There is no evidence in the record to indicate that any of these service-connected disabilities were either the primary or contributory cause of the Veteran's death. Finally, because the Veteran was not a former POW, as detailed above, the provisions of 38 C.F.R. §§ 3.307(a)(5) and 3.309(c) regarding presumptive service-connected disabilities for former POWs do not apply.

For the foregoing reasons, the preponderance of the evidence is against any service connected disability or disabilities contributing substantially or materially to the Veteran's death, and there is no evidence that the cause of the death had its onset in or was related to service or manifested within the one year presumptive period. The benefit of the doubt doctrine is not for application and the claim for entitlement to service connection for the cause of the Veteran's death must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

DIC

Under 38 U.S.C.A. § 1318 (West 2014), VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22(a) (2015). The total rating may be schedular or may be a TDIU. 38 C.F.R. § 3.22(c) (2015).

At the time of his death, the Veteran was in receipt of service connections for low back strain with radiculopathy, rated at 10 percent, and multiple scars as residuals of shrapnel wounds, rated at 10 percent. At no point during his life was the Veteran receiving or entitled to receive compensation for service-connected disability that was totally disabling. His total disability rating at the time of his death was 20 percent. This is far less than the rating of totally disabling that is necessary for the appellant to receive DIC benefits. For the foregoing reasons, the preponderance of the evidence indicates that the Veteran was not, at the time of his death, in receipt of or entitled to receive compensation for service connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death. The benefit of the doubt doctrine is therefore not for application, and the claim for DIC pursuant to 38 U.S.C.A. § 1318 must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

In so holding, the Board notes its sympathy for the appellant and acknowledges the heroic service that the Veteran rendered to his country. The Board is, however, bound by the statutes and regulations that govern the law pertaining to veterans' claims. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015). Those laws and regulations compel the conclusion that entitlement to service connection for the cause of the Veteran's death is not warranted.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC is denied.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


